WESTERFIELD, J.
The question presented by this appeal involves the veracity of witnesses whose testimony is in sharp conflict. If the testimony of plaintiff’s witnesses is to be believed, plaintiff sold to defendant an eleqtric welder for $1,100 and is entitled to judgment for that amount. If defendant’s witnesses are to be credited, plaintiff did not sell the welding machine, but left it with defendant on probation and defendant is not obligated to pay for it.
The witnesses supporting plaintiff’s version of the transaction are about equal in number to those who maintain defendant’s position, and all are more or less interested in the litigation. The case is obviously one which must be determined by the weight of the finding of the trial court.
The judgment appealed from was in plaintiff’s favor, as prayed for, and, for the reasons herein assigned, it is affirmed.